          Case 6:20-cv-00458-ADA Document 6 Filed 06/04/20 Page 1 of 2


                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                   WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                   §
   BRAZOS LICENSING AND                          §
   DEVELOPMENT,                                  §          CIVIL ACTION NO. 6:20-cv-458-ADA
                                                 §
           Plaintiff,                            §               JURY TRIAL DEMANDED
                                                 §
   v.                                            §
                                                 §
   MICROSOFT CORPORATION,                        §
                                                 §
           Defendant.                            §


                         CORPORATE DISCLOSURE STATEMENT

        Plaintiff, WSOU Investments, LLC d/b/a Brazos Licensing and Development, files this

disclosure statement pursuant to Rule 7.1 of the Federal Rules of Civil Procedure and states the

following: WSOU Investments, LLC is a private corporation whose parent is WSOU Holdings,

LLC. Neither entity is public traded.


Dated: June 4, 2020                           Respectfully submitted,

                                             /s/ James L. Etheridge

                                             James L. Etheridge
                                             Texas State Bar No. 24059147
                                             Ryan S. Loveless
                                             Texas State Bar No. 24036997
                                             Travis L. Richins
                                             Texas State Bar No. 24061296
                                             ETHERIDGE LAW GROUP, PLLC
                                             2600 E. Southlake Blvd., Suite 120 / 324
                                             Southlake, Texas 76092
                                             Telephone: (817) 470-7249
                                             Facsimile: (817) 887-5950
                                             Jim@EtheridgeLaw.com
                                             Ryan@EtheridgeLaw.com
                                             Travis@EtheridgeLaw.com

                                             COUNSEL FOR PLAINTIFF
           Case 6:20-cv-00458-ADA Document 6 Filed 06/04/20 Page 2 of 2




                               CERTIFICATE OF SERVICE


       I certify that the foregoing document was served upon all counsel of record via the Court's

CM/ECF electronic filing system in accordance with the Federal Rules of Civil Procedure on June

4, 2020.




                                                    /s/ James L. Etheridge

                                                    James L. Etheridge
